Citation Nr: 1113611	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  10-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 2, 1991 for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in an August 16, 1973 rating decision that assigned a 10 percent rating for psychophysiological musculoskeletal reaction, manifested by headaches, residuals of post-concussion associated with feelings of depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's October 2010, hearing, the Veteran's representative indicated that the Veteran wanted to raise a claim of CUE in an August 16, 1973, rating decision which assigned a 10 percent rating for his psychiatric disorder, then termed psychophysiological musculoskeletal reaction, manifested by headaches, residuals of post-concussion associated with feelings of depression.  The Veteran alleges that the evidence of record at the time of the August 1973, rating decision showed that his psychiatric disorder was totally disabling.  The terminology used to reference the Veteran's psychiatric disorder was changed to PTSD in a May 1989, rating decision to more accurately describe the Veteran's disability as determined at that time.  It is asserted that more than just headaches were shown in 1973.

Insofar as the appellant has raised the issue of CUE in the August 1973 rating decision and the RO has not yet adjudicated the issue, the Board is barred from considering it in the first instance.  Jarrel v. Nicholson, 20 Vet. App. 326, 333-334 (2006).  Therefore, as this issue is intertwined with the one certified, the CUE issue must be remanded to the RO for initial adjudication.  The Board emphasizes, however, that to obtain appellate review of an issue that is not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010). 

The CUE issue is inextricably intertwined with the issue of whether the Veteran is entitled to an earlier effective date for the award of a 100 percent rating for his psychiatric disorder, which is now termed PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the Veteran's claim for an earlier effective date must also be remanded pending adjudication of his CUE claim.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether there was CUE in the August 1973 rating decision insofar as it assigned a 10 percent rating for the Veteran's psychiatric disorder, in light of all pertinent evidence and legal authority.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not granted and not currently in appellate status, a timely appeal must be perfected.  This includes a timely notice of disagreement with any denial, and a timely substantive appeal to any statement of the case.  If the appeal is not perfected as to this issue, it should be closed and the other issue returned to the Board.

2. Thereafter, AS APPROPRIATE readjudicate the Veteran's claim of entitlement to an earlier effective date for the award of a 100 percent rating for PTSD.  (If the appeal as to the above issue is not perfected, and no additional evidence on this issue is presented-further adjudication may not be indicated, if not, the case may be returned to the Board as to this issue.)  If there is readjudication and the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


